Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 4, 2012                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  143911                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
  PATRICK C. HALL and AVA ORTNER,                                                                      Diane M. Hathaway
            Plaintiffs-Appellees,                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra,
                                                                                                                      Justices
  v                                                                 SC: 143911
                                                                    COA: 294647
                                                                    Oakland CC: 2009-099833-CD
  STARK REAGAN, P.C., PETER L. ARVANT,
  KENNETH M. BOYER, WILLIAM D.
  GIRARDOT, CHRISTOPHER E. LeVASSEUR,
  R. KEITH STARK, and MICHAEL H.
  WHITING,
             Defendants-Appellees,
  and
  JOSEPH A. AHERN and JEFFREY J. FLEURY,
             Defendants-Appellants.

  _________________________________________/

          On order of the Court, the application for leave to appeal the September 13, 2011
  judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall
  include among the issues to be briefed: (1) whether the parties’ shareholder agreement
  arbitration clause encompasses claims arising under the Civil Rights Act (CRA), MCL
  37.2101 et seq., (2) whether the plaintiffs, as mutual equal shareholders of the law firm,
  have a legally cognizable claim against the defendants under the CRA, and (3) whether
  the appellants are properly named defendants in this case.

         We further ORDER that this case be argued and submitted to the Court together
  with the case of Hall v Stark Reagan, PC (Docket No. 143909), at such future session of
  the Court as both cases are ready for submission.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 4, 2012                       _________________________________________
           t0328                                                               Clerk